 1                                                              CC: USPO, USM-ED
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
10
11
     UNITED STATES OF AMERICA,              )   Case No. EDCR 18-00008-JGB
12                                          )
                        Plaintiff(s),       )   JUDGMENT AND COMMITMENT
13                                          )   ORDER FOLLOWING REVOCATION
           v.                               )   OF SUPERVISED RELEASE
14                                          )
                                            )
15   JOBE HATFIELD GEUJEN,                  )
                                            )
16                      Defendant(s).       )
                                            )
17                                          )
18
           This matter arises from a judgment issued by the District of Arizona. Pursuant
19
     to 18 U.S.C. § 3605, jurisdiction of the supervised releasee was transferred to the
20
     Central District of California on January 17, 2018.
21
           On January 27, 2020, the matter came on for hearing on the Petition for
22
     Revocation of Supervised Release, filed on February 8, 2019 in the Central District of
23
     California. Deputy Federal Public Defender Young Kim appeared on behalf of the
24
     Defendant. Assistant United States Attorney Tritia Yuen appeared for the
25
     Government. U.S. Probation Officer Ferreol Vidana was also present. Defendant
26
     was informed of the Allegation as set forth in the Petition. Defendant acknowledged
27
28
 1   receiving a copy of the Petition and admitted the Allegation as alleged in the Petition.
 2
 3          IT IS THE JUDGMENT OF THE COURT, that Supervised Release is hereby
 4   revoked. Defendant Jobe Hatfield Geujen is hereby committed to the custody of
 5   the Bureau of Prisons for a term of FOUR (4) MONTHS, with no supervision to
 6   follow.
 7          The Defendant is informed of his right to appeal.
 8          The Court recommends that the Defendant be designated at one of the
 9   following Bureau of Prison facilities: 1) FCI, Tucson; 2) FCI, Phoenix; 3) FCI,
10   Victorville.
11
12   Dated: February 18, 2020
                                            HONORABLE JESUS G. BERNAL
13                                          UNITED STATES DISTRICT JUDGE
14
     CLERK, U. S. DISTRICT COURT
15
16
     By:
17         Maynor Galvez, Courtroom Deputy
18
19
20
21
22
23
24
25
26
27
28

                                                2
